Title: Honorary Degree Conferred on Jefferson by the College of William and Mary, 20 January 1783
From: College of William and Mary
To: 


        The president and professors of the university or College of William and Mary to all to whom these present letters shall come, greetings.
        Since academic degrees have been instituted in order that men deserving most highly of learning and the state may be honored by such distinctions, know ye that we by the sole means in our power—the conferring gladly and eagerly of the degree of doctor in the civil law—bear witness to the high opinion we hold of Thomas Jefferson, Virginian, who, having been educated in the bosom of our alma mater, exhibits wonderful good will to this seat of the Muses and bears hence good will not inferior; most skilled both in private and public law; of exceptional love for his country; illustrious not only in other matters but especially in championing American liberty; and so imbued with letters, whether popular or recondite and abstruse, that all the fine arts seem to foregather in one man; these arts are adorned by the greatness of his mind which proposes nothing with regard to ostentation, everything with regard to conscience, and for a deed well done he seeks his reward not from popular acclaim but from the deed itself. Therefore, in a solemn convocation held on the twentieth day of the month of January in the year of the Lord one thousand seven hundred and eighty-three, by the unanimous votes of all, we have elected and appointed this honorable and illustrious man, Thomas Jefferson, doctor in the civil law, and him, by virtue of the present diploma, we have ordered to enjoy and rejoice in, for the sake of the honor, the several rights, privileges, and honors pertaining in any way to this degree. In testimony of this fact we have caused to be affixed to the present document the common seal of the University  which we employ in this capacity. Granted in the home of our convocation on the aforesaid year, day, and month.
        
          J: Madison, Pr.
          G. Wythe, p.l.p.
          R. Andrews, m.p.p.
          C. Bellini, m.l.p.
        
      